Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in the present application.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee. Figure 4 is a color drawing.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 10-20 are rejected under 35 USC §101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 1-10 and 16-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Step 1 analysis: 
In the instant case, the claims are directed to a method (Claims 11-15). Thus, each of those claims falls within one of the four statutory categories.

Claims 1-10 and 16-20 presently are directed to a manufacture (Claims 1-10) and machine (Claims 16-20). They claim “At least one machine readable storage medium having instructions stored thereon, the instructions when executed by a machine to cause the machine to” (1-10) and “An apparatus comprising: a memory to store an input data collection comprising a plurality of data instances; and a processor coupled to the memory, the processor to:” (16-20). The specification defines “machine readable storage medium” in paragraph [0090], reciting “Thus a machine-readable medium may include any mechanism for storing or transmitting information in a form readable by a machine (e.g., a computer), but is not limited to… machine- readable storage used in the transmission of information over the Internet via electrical, optical, acoustical or other forms of propagated signals (e.g., carrier waves, infrared signals, digital signals, etc.). Accordingly, the computer-readable medium includes any type of tangible machine-readable medium suitable for storing or transmitting electronic instructions or information in a form readable by a machine (e.g., a computer).” Thus, the computer readable memories recited in claims 1-10 and 16-20 encompass transitory media, or, “signals per se”, which are not directed to any of the statutory categories (MPEP 2106.03(I)). “Although random-access memory and magnetic tape are statutory media, carrier waves are not because they are signals similar to the transitory, propagating signals held to be non-statutory in Nuijten. 851 F.3d at 1294, 112 USPQ2d at 1133 (citing In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)).”

In order to facilitate compact prosecution, the claims will additionally be analyzed for abstract idea eligibility below.

Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental processes (including an observation, evaluation, judgement and opinion)” and “Mathematical calculations”. Thus, each of the claims must be analyzed under Steps 2A prong 1, 2A prong 2, and 2B.

	As per claim 1, Step 2A Prong 1: At least one machine readable storage medium having instructions stored thereon, the instructions when executed by a machine to cause the machine to: 
identify a set of target features for a plurality of data instances of an input data collection (This is observation, a mental process); and 
determine feature values for the set of target features for the plurality of data instances (This is evaluation, a mental process);
identify a plurality of outlier data instances based on the determined feature values (This is judgement, a mental process);
identify a plurality of noisy data instances from the outlier data instances based on feature values of the plurality of noisy data instances, wherein a noisy data instance is identified based on a determination that noise is present in noisy data instance (This is judgement, a mental process); and
provide an indication of the plurality of noisy data instances (This is observation, a mental process. See Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), MPEP 2106.04(a)(2)(III)(A)).

Step 2A Prong 2: The additional elements, when the claim is taken as a whole, are not sufficient to integrate the judicial exception into a practical application. 
Per the element At least one machine readable storage medium having instructions stored thereon, the instructions when executed by a machine to cause the machine to:, the preamble is deemed insufficient to transform the judicial exception to a patentable invention to a patentable invention because the recited components (i.e. A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer device to) are recited at a high level of generality that they represent no more than mere instructions to apply the judicial exception on a computer system, see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technology environment of a computer, see MPEP 2106.05(h) Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. (See MPEP 2106.06.).

Step 2B: The additional elements, when the claim is taken as a whole, do not amount to an inventive concept significantly more than the judicial exception. 
Per the element At least one machine readable storage medium having instructions stored thereon, the instructions when executed by a machine to cause the machine to:, the preamble is deemed insufficient to transform the judicial exception to a patentable invention to a patentable invention because the recited components (i.e. A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer device to) are recited at a high level of generality that they represent no more than mere instructions to apply the judicial exception on a computer system, see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technology environment of a computer, see MPEP 2106.05(h) Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. (See MPEP 2106.06.).
	
As per claim 2, The at least one medium of Claim 2, the instructions when executed to cause the machine to determine the class of the input data collection based on feature values determined for the plurality of target features for a subset of the plurality of data instances of the input data collection (This is evaluation, a mental process).
Step 2A Prong 2 and Step 2B:
The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
	
As per claim 3, The at least one medium of Claim 2, wherein the plurality of data instances are images of a processing layer of at least one semiconductor chip of at least one wafer of a process technology and wherein the class of the data instance corresponds to the processing layer and the process technology (This is evaluation, a mental process).
Step 2A Prong 2 and Step 2B:
The examiner notes that limiting the data instances upon which identification and determination is performed to those of semiconductor chips, process technology wafers, etc., does not alter the actual identification and determination steps, as recited in claim 1, such that they are integrated into a practical application. Furthermore, under MPEP 2106.05(h), the claim language “does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use.” The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.

As per claim 4, The at least one medium of Claim 2, the instructions when executed to cause the machine to determine the class of the input data collection based on feature values determined for the plurality of target features for a subset of the plurality of data instances of the input data collection (This is evaluation, a mental process).
Step 2A Prong 2 and Step 2B:
The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.

As per claim 5, The at least one medium of Claim 1, wherein identifying the plurality of outlier data instances based on the determined feature values comprises clustering the plurality data instances of the input data collection based on the determined feature values (This is evaluation, a mental process).
Step 2A Prong 2 and Step 2B: The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.

As per claim 6, The at least one medium of Claim 1, the instructions when executed to cause the machine to: utilize a first model to generate a first prediction indicative of whether a first one of the outlier data instances should be classified as a noisy data instance (This is judgement, a mental process); 
utilize a second model to generate a second prediction indicative of whether the first one of the outlier data instances should be classified as a noisy data instance (This is judgement, a mental process); and 
determine whether the first one of the outlier data instances is a noisy data instance based on the first prediction and the second prediction (This is judgement, a mental process).
Step 2A Prong 2 and Step 2B: 
The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.

As per claim 7, The at least one medium of Claim 6, wherein the first model is a random forest model and the second model is a Bayesian optimization model (This is evaluation, a mental process).
Step 2A Prong 2 and Step 2B: 
The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
As per claim 10, The at least one medium of Claim 1, wherein the set of target features comprises one or more of alignment distance, alignment quality, a Laplacian of Gaussian-based blob measure, image entropy, merged contours, broken contours, unexpected contours, contour width distribution, contour height distribution, contour area distribution, local or global image intensity histogram, local or global image contrast variation, line-edge roughness, and line- width roughness (This is observation, a mental process).
Step 2A Prong 2 and Step 2B: 
The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.

Claim 11 is a method claim reciting similar features as claim 1 and is ineligible for at least the same reasons as claim 1.
 Claim 12 is a method claim reciting similar features as claim 2 and is ineligible for at least the same reasons as claim 2.
Claim 13 is a method claim reciting similar features as claim 3 and is ineligible for at least the same reasons as claim 3.
Claim 14 is a method claim reciting similar features as claim 4 and is ineligible for at least the same reasons as claim 4.
Claim 15 is a method claim reciting similar features as claim 5 and is ineligible for at least the same reasons as claim 5.

Claim 16 is a machine claim reciting similar features as claim 1 and is ineligible for at least the same reasons as claim 1. Regarding the feature An apparatus comprising: a memory to store an input data collection comprising a plurality of data instances; and a processor coupled to the memory, the processor to:, the preamble is deemed insufficient to transform the judicial exception to a patentable invention to a patentable invention because the recited components (i.e. A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer device to) are recited at a high level of generality that they represent no more than mere instructions to apply the judicial exception on a computer system, see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technology environment of a computer, see MPEP 2106.05(h) Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. (See MPEP 2106.06.).

Claim 17 is a machine claim reciting similar features as claim 2 and is ineligible for at least the same reasons as claim 2.
Claim 18 is a machine claim reciting similar features as claim 3 and is ineligible for at least the same reasons as claim 3.

As per claim 19, The apparatus of Claim 16, further comprising an imaging tool to capture the data instances of the input data collection.
Step 2A Prong 2:
Per the element The apparatus of Claim 16, further comprising an imaging tool to capture the data instances of the input data collection:
This limitation corresponds to mere data gathering in conjunction with the abstract idea, and is not sufficient to integrate the invention into a practical application (MPEP 2106.05(a)(I)(iv): Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747;). Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: 
Per the element The apparatus of Claim 16, further comprising an imaging tool to capture the data instances of the input data collection:
This limitation corresponds to mere data gathering in conjunction with the abstract idea, and is not sufficient to integrate the invention into a practical application (MPEP 2106.05(a)(I)(iv): Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747;). Accordingly, the recited additional elements do not amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
As per claim 20, The apparatus of Claim 16, further comprising one or more of a battery communicatively coupled to the processor, a display communicatively coupled to the processor, or a network interface communicatively coupled to the processor.
Step 2A Prong 2 & Step 2B:
Per the element The apparatus of Claim 16, further comprising one or more of a battery communicatively coupled to the processor, a display communicatively coupled to the processor, or a network interface communicatively coupled to the processor. The computational components are recited at a high level of generality such that they represent no more than mere instructions to apply the judicial exception on a computer system, see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technology environment of a computer, see MPEP 2106.05(h) Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. (See MPEP 2106.06.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 11-12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US20190188212A1 to Miller et al (hereinafter, Miller) in view of “Analyzing Outliers Cautiously” to Liu et al (hereinafter, Liu).

As per claim 1, Miller teaches At least one machine readable storage medium having instructions stored thereon, the instructions when executed by a machine to cause the machine to ([0028]): 
identify a set of target features for a plurality of data instances of an input data collection ([0069] “To model the feature space under the null, parsimonious mixture models were proposed to handle either continuous-valued or discrete-valued feature spaces, are herein generalized so as to model both continuous-valued and discrete-valued features.”); 
determine feature values for the set of target features for the plurality of data instances ([0069] “To model the feature space under the null, parsimonious mixture models were proposed to handle either continuous-valued or discrete-valued feature spaces, are herein generalized so as to model both continuous-valued and discrete-valued features. As one example, for modeling an (image, text document) pair, one would extract a fixed-dimensional continuous-valued feature vector from the image (e.g., using deep neural network feature extraction) and e.g. using a “bag-of-words” representation for textual features (word counts, for each word in a given dictionary of fixed size, ignoring word ordering in the data sample).”); 
identify a plurality of outlier data instances based on the determined feature values ([0089] “3. Determine the pair of continuous-valued feature i* and mixture component j* which together have the most outliers occurring under the null: i) each feature xin (u) for all i,n is evaluated with respect to the mixture component to which the sample n is hard-assigned. (This is under the first alternative hypothesis model. Under the second alternative hypothesis model, outlierhood is assessed with respect to the mixture over all null components.); ii) outlierhood is assessed for a continuous-valued feature by a two-sided Gaussian p-value and based on a p-value threshold.”).
Miller does not explicitly teach identify a plurality of noisy data instances from the outlier data instances based on feature values of the plurality of noisy data instances, wherein a noisy data instance is identified based on a determination that noise is present in noisy data instance and provide an indication of the plurality of noisy data instances

Liu teaches identify a plurality of noisy data instances from the outlier data instances based on feature values of the plurality of noisy data instances, wherein a noisy data instance is identified based on a determination that noise is present in noisy data instance (p.432-433, “There are two mutually exclusive classes that each data set can be assigned to in a domain of interest. Class noisy indicates that the corresponding outliers O in the data set X are noisy data points and can therefore can [sic] be deleted” p.436 “Several features… were extracted from the data sets and relevant domain knowledge. These features…. were used to develop the classification models.”); and 
provide an indication of the plurality of noisy data instances (p.434, “So given a data set, outliers may be detected and can then be tested using the noise model. As a result, noisy outliers can then be deleted…” Examiner Note: The examiner recognizes providing the noisy outliers to a model for testing and deletion as equivalent to providing an indication of those noisy data instances.).
Miller and Liu are analogous art because they are both directed to data analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Miller’s outlier analysis with Liu’s noise analysis. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to increase the effectivity of the data in model training, which can be accomplished by removing noisy data (Liu, p.437 “From Fig. 9, it is clear that the data with selected outliers perform better than the other two…”).
	
As per claim 2, the combination of Miller and Liu thus far teaches The at least one medium of Claim 1.
Miller teaches the instructions when executed to cause the machine to: determine a class of the input data collection ([0010] “For instance, an exemplary active learning framework may learn to discriminate suspicious from innocuous anomalies (and, more generally, to discriminate between known classes and to discover unknown classes), starts from “scratch” (no labeled examples of suspicious classes), performs implicit feature selection starting from a rich feature set, and builds up the classifier's discrimination ability with sparing, judicious use of human (oracle) labeling.”); and 
select the set of target features from a plurality of target features based on the class of the input data collection ([0010] “A key innovation in this AL system is the exploitation, in the classifier learning, of the many observed unlabeled samples, which are used to achieve a novel type of semisupervised regularization [Qiu et al., 2017b]. While minimum entropy regularization [Grandvalet and Bengio, 2004] is a standard approach, inspired by the margin maximization principle [Vapnik 1995], whereby the class posterior is chosen so that it maximizes the confidence of its decision making on the unlabeled samples, such an approach fails in semisupervised settings where there are unknown classes and/or rare classes with very few labeled examples [Qiu et al., 2017b]”).  


As per claim 4, the combination of Miller and Liu thus far teaches The at least one medium of Claim 2.
Miller teaches the instructions when executed to cause the machine to determine the class of the input data collection based on feature values determined for the plurality of target features for a subset of the plurality of data instances of the input data collection ([0008] “The present invention's wholly unsupervised AD unbiasedly and comprehensively measures a rich feature set, and then (in an unsupervised fashion) identifies salient low-dimensional feature subsets, yielding cluster detections with greatest statistical significance—such subsets are chosen consistent with minimization of the BIC objective; thus, a rich set of candidate features are measured and considered, but with only a BIC-minimizing salient (signature) feature subset used to evaluate candidate clusters and to determine whether they violate the null hypothesis.”).  

As per claim 5, the combination of Miller and Liu thus far teaches The at least one medium of Claim 1.
Miller teaches wherein identifying the plurality of outlier data instances based on the determined feature values comprises clustering the plurality data instances of the input data collection based on the determined feature values ([0009] “It is also an object of the present invention to provide a system for and means of actively learning to classify detected anomalous clusters. e.g., to discriminate suspicious from the union of innocuous (mere individual outlier) anomalies and normal samples, as may be relevant e.g. within the context of network intrusion detection; more generally, to classify a cluster of anomalies either to an existing (known) class (but perhaps one not expected to manifest itself in the given context) or as a novel class (perhaps with a suitably chosen identifier (name), giving semantic context to this novel class).”).  

As per claim 6, the combination of Miller and Liu thus far teaches The at least one medium of Claim 1.
Miller does not explicitly teach the instructions when executed to cause the machine to: utilize a first model to generate a first prediction indicative of whether a first one of the outlier data instances should be classified as a noisy data instance; utilize a second model to generate a second prediction indicative of whether the first one of the outlier data instances should be classified as a noisy data instance; and determine whether the first one of the outlier data instances is a noisy data instance based on the first prediction and the second prediction.  

Liu teaches the instructions when executed to cause the machine to: utilize a first model to generate a first prediction indicative of whether a first one of the outlier data instances should be classified as a noisy data instance (p.432-433, “There are two mutually exclusive classes that each data set can be assigned to in a domain of interest. Class noisy indicates that the corresponding outliers O in the data set X are noisy data points and can therefore can [sic] be deleted” p.436 “Several features… were extracted from the data sets and relevant domain knowledge. These features…. were used to develop the classification models.”); 
utilize a second model to generate a second prediction indicative of whether the first one of the outlier data instances should be classified as a noisy data instance (p.432-433, “There are two mutually exclusive classes that each data set can be assigned to in a domain of interest. Class noisy indicates that the corresponding outliers O in the data set X are noisy data points and can therefore can [sic] be deleted” p.436 “Several features… were extracted from the data sets and relevant domain knowledge. These features…. were used to develop the classification models.” Examiner Note: Miller discloses classification of outlier data using two separate models, as seen in at least [0043]. Liu teaches the classification of outlier clusters as noisy. When Liu is applied to Miller, both the null (first) and alternative (second) models would be utilized to predict whether or not a particular data instance was a noisy outlier.
Miller [0043] “the present invention learns both a null model and an alternative model, and uses statistical significance of the difference between the likelihood fits (or Bayesian scores) under the two hypotheses to detect anomalous clusters”); and 
determine whether the first one of the outlier data instances is a noisy data instance based on the first prediction and the second prediction (p.432-433, “There are two mutually exclusive classes that each data set can be assigned to in a domain of interest. Class noisy indicates that the corresponding outliers O in the data set X are noisy data points and can therefore can [sic] be deleted” p.436 “Several features… were extracted from the data sets and relevant domain knowledge. These features…. were used to develop the classification models.” Examiner Note: Miller discloses classification of outlier data using two separate models, as seen in at least [0043]. Liu teaches the classification of outlier clusters as noisy. When Liu is applied to Miller, both the null (first) and alternative (second) models would be utilized to predict whether or not a particular data instance was a noisy outlier.).  

Miller and Liu are analogous art because they are both directed to data analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Miller’s outlier analysis with Liu’s noise analysis. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to increase the effectivity of the data in model training, which can be accomplished by removing noisy data (Liu, p.437 “From Fig. 9, it is clear that the data with selected outliers perform better than the other two…”).

Claim 11 is a method claim requiring the same features as claim 1. Claim 11 is rejected for at least the same reasons as claim 1. 
Claim 12 is a method claim requiring the same features as claim 2. Claim 12 is rejected for at least the same reasons as claim 2.

Claim 14 is a method claim requiring the same features as claim 4. Claim 14 is rejected for at least the same reasons as claim 4.

Claim 15 is a method claim requiring the same features as claim 5. Claim 15 is rejected for at least the same reasons as claim 5.

Claim 16 is a machine claim requiring the same features as claim 1. Claim 16 additionally requires a memory to store an input data collection comprising a plurality of data instances; and a processor coupled to the memory, the processor to (Miller [0161]-[0162]). Claim 16 is rejected for at least the same reasons as claim 1.

Claim 17 is a machine claim requiring the same features as claim 2. Claim 17 is rejected for at least the same reasons as claim 2. 

As per claim 19, the combination of Miller and Liu thus far teaches The apparatus of Claim 16.

Miller teaches further comprising an imaging tool to capture the data instances of the input data collection ([0063] “A central anomaly detector (302) receives outlier samples, and associated contextual information, from plural local anomaly detectors (301) each located in a different station (304), each with their own portion of the unknown data-batch (partition element of the total test set, 300) generated by the station's monitored network or computing device(s) (303).” [0156] “Devices 580 can include…digital cameras… Note that, in some embodiments of the present invention, devices 580 can be coupled directly to network 560 and can function in the same manner as clients 510-512.”).  

As per claim 20, the combination of Miller and Liu thus far teaches The apparatus of Claim 16.
Miller teaches further comprising one or more of a battery communicatively coupled to the processor, a display communicatively coupled to the processor, or a network interface communicatively coupled to the processor (Fig. 5. [0150] “Computing environment 500 includes a number of computer systems, which can generally include any type of computer system based on a microprocessor, a mainframe computer, a digital signal processor, a portable computing device, a personal organizer, a device controller, or a computational engine within an appliance. More specifically, referring to FIG. 5, computing environment 500 includes clients 510-512, users 520 and 521, servers 530-550, network 560, database 570, devices 580, appliance 590, and cloud based storage system 595.”).

Claims 3, 10, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Liu, further in view of “A Voting Ensemble Classifier for Wafer Map Defect Patterns Identification in Semiconductor Manufacturing” to Saqlain et al (hereinafter Saqlain).

As per claim 3, the combination of Miller and Liu thus far teaches The at least one medium of Claim 2.
The combination of Miller and Liu does not explicitly teach wherein the plurality of data instances are images of a processing layer of at least one semiconductor chip of at least one wafer of a process technology and wherein the class of the data instance corresponds to the processing layer and the process technology.  
Saqlain teaches wherein the plurality of data instances are images of a processing layer of at least one semiconductor chip of at least one wafer of a process technology and wherein the class of the data instance corresponds to the processing layer and the process technology (Abstract, “In this paper, we propose a voting ensemble classifier with multi-types features to identify wafer map defect patterns in semiconductor manufacturing. Our research contents can be summarized as follows. First, three distinctive features such as density-, geometry-, and radon-based features were extracted from raw wafer images.” p.174, “In addition, pattern class has only 25,519 wafer entities (14.8%) and consists of eight actual defect classes, labeled as Center, Donut, Edge-local, Edge-ring, Local, Random, Scratch, and Near-full.”).  
Miller, Liu, and Saqlain are analogous art because they are both directed to data analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Miller’s outlier analysis with Liu’s noise analysis, and Saqlains semiconductor wafer analysis. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to increase the versatility of the system, which can be accomplished by making the system compatible with semiconductor wafer analysis (Saqlain, p.171 “So, the research methodologies about WM defects detection and recognition of spatial patterns are in high demand.”).

As per claim 10, the combination of Miller and Liu thus far teaches The at least one medium of Claim 1.

The combination of Miller and Liu does not explicitly teach wherein the set of target features comprises one or more of alignment distance, alignment quality, a Laplacian of Gaussian-based blob measure, image entropy, merged contours, broken contours, unexpected contours, contour width distribution, contour height distribution, contour area distribution, local or global image intensity histogram, local or global image contrast variation, line-edge roughness, and line- width roughness.  

Saqlain teaches wherein the set of target features comprises one or more of alignment distance, alignment quality, a Laplacian of Gaussian-based blob measure, image entropy, merged contours, broken contours, unexpected contours, contour width distribution, contour height distribution, contour area distribution, local or global image intensity histogram, local or global image contrast variation, line-edge roughness, and line- width roughness (p.175, “We used a region-labeling algorithm and selected the maximal area region as the most salient region which is proposed in a study [47]. Fig. 6 represents the most salient region with the max area for each WM defect class in selective samples. It also shows that only the actual defect patterns are visible and all other noises on each WM are removed… Based on max area salient region, we extracted six geometric features such as perimeter, area, length of minor axes, length of major axes, solidity, and eccentricity and detailed as follows” Examiner Note: The examiner views length of the minor axes of the most salient region as equivalent to the contour width distribution, length of the major axes as equivalent to contour height distribution, and solidity of the most salient region as equivalent to the contour area distribution).

Miller, Liu, and Saqlain are analogous art because they are both directed to data analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Miller’s outlier analysis with Liu’s noise analysis, and Saqlains semiconductor wafer analysis. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to increase the versatility of the system, which can be accomplished by making the system compatible with semiconductor wafer analysis (Saqlain, p.171 “So, the research methodologies about WM defects detection and recognition of spatial patterns are in high demand.”).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miller and Liu, further in view of “mlrMBO: A Modular Framework for Model-Based Optimization of Expensive Black-Box Functions” to Bischl et al (hereinafter Bischl).

As per claim 7, the combination of Miller and Liu thus far teaches The at least one medium of Claim 6.
The combination of Miller and Liu does not explicitly teach wherein the first model is a random forest model and the second model is a Bayesian optimization model.  

Bischl teaches wherein the first model is a random forest model and the second model is a Bayesian optimization model (p.1, Abstract, “We present mlrMBO, a flexible and comprehensive R toolbox for model-based optimization (MBO), also known as Bayesian optimization, which addresses the problem of expensive black-box optimization by approximating the given objective function through a surrogate regression model.” p. 4, “In the context of model-based optimization, we usually assume that f is expensive to evaluate, hence the total number of function evaluations is limited by a budget. At the heart of SMBO are so-called surrogate models ˆf which cheaply estimate the expensive black-box function f and which are iteratively updated and refined” p.5, 2.1.2, “If the search space X also includes categorical parameters on the other hand, random forests are a viable alternative [7] as they can handle such parameters directly, without the need to encode the categorical parameters as numeric” Examiner Note: Bischl discloses a black box data modeling toolkit, and both random forest and Bayesian optimization implementations of the black box modeling toolkit. Miller discloses using a pair of models to classify outlier data, as detailed above. When Bischl is applied to the combination of Miller and Liu, the resulting system would implement the first model with a random forest model and the second model with a Bayesian optimization model).  
Miller, Liu, and Bischl are analogous art because they are directed to data analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Miller’s outlier analysis with Liu’s noise analysis, and Bischl’s black box data modeling. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to increase computational performance, which can be accomplished by selecting the most effective model for a given dataset (Bischl, p.19 “The benchmark study on expensive multi-objective optimization revealed SMBO-based methods, in particular SMS-EGO, to show excellent performance.”).
As per claim 8, the combination of Miller, Liu, and Bischl thus far teaches The at least one medium of Claim 7.

Miller teaches wherein the Bayesian optimization model is trained with a hierarchical mixture of Gaussian models coupled with Gaussian outlier detection ([0065] “During operation, an anomaly detection device receives a training set of labeled samples that represent known behaviors or categories (operation 710). This training set is analyzed to learn, based on the training set, a generative parsimonious null mixture model that characterizes sample-groups of known behaviors or categories and their group-specific salient features (operation 720).” [0082] “The alternative model embodiment is a hierarchical mixture, consisting of the null mixture model plus a separate single-component anomalous model… Moreover, on the continuous-valued anomalous feature subset, three example models are: 1) naive Bayes Gaussian; 2) full covariance Gaussian; 3) “nearly” naive Bayes Gaussian, but with sparse off main diagonal nonzero covariates.”).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miller, Liu, and Bischl, in view of “A random forest-assisted evolutionary algorithm for data-driven constrained multiobjective combinatorial optimization of trauma systems” to Wang et al (hereinafter, Wang), further in view of “Hierarchical asynchronous genetic algorithms for parallel/distributed simulation-based optimization” to Kim (hereinafter, Kim).
As per claim 9, the combination of Miller, Liu, and Bischl thus far teaches The at least one medium of Claim 7.
Miller, Liu, and Bischl disclose a random forest model, but do not explicitly teach wherein the random forest model is optimized using a multi-modal asynchronous genetic algorithm.  
Wang teaches wherein the random forest model is optimized using a [multi-modal asynchronous] genetic algorithm (Fig. 1. Page 3, Section 3, “Random Forest: Most surrogate models were designed for approximating continuous functions. Since the decision variables of combinatorial optimization problems are discrete, we use RF and RBF models as the surrogates to approximate the m objectives and h functions.” Examiner Note: Figure 1 demonstrates that the surrogate models are optimized using a genetic algorithm (see especially, “generate offspring… evaluate both parent and offspring… select parent population”). When Wang is applied to the combination of Miller, Liu, and Bischl, the resulting system would optimize the first (i.e., random forest) model using a genetic algorithm).  
Miller, Liu, Bischl, and Wang are analogous art because they are directed to data analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Miller’s outlier analysis with Liu’s noise analysis, Bischl’s black box data modeling, and Wang’s random forest optimization. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to increase model accuracy, which can be accomplished by training a random forest using a genetic algorithm (Wang, Fig. 6).

The combination of Miller, Liu, Bischl, and Wang teaches optimizing a random forest model using a genetic algorithm, but do not explicitly teach wherein the random forest model is optimized using a multi-modal asynchronous genetic algorithm.
Kim teaches wherein the random forest model is optimized using a multi-modal asynchronous genetic algorithm (p.41-42, “Figure 3.3 shows the search time and the number of individuals evaluated to find the optimum of Dejong's five test functions. Generally, the asynchronous genetic algorithm (with a small synchronization factor) finds an optima faster than the synchronous genetic algorithm (with a large synchronization factor), while the number of the evaluated individuals depends on the characteristics of the problem.” p. 48 “Two test functions were employed to evaluate the performance of the AGA more extensively. Test function 1 (Figure 3.8) is a more complex multimodal function than that of Dejong's test function F2”).
Miller, Liu, Bischl, Wang, and Kim are analogous art because they are directed to data analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Miller’s outlier analysis with Liu’s noise analysis, Bischl’s black box data modeling, Wang’s random forest optimization, and Kim’s genetic algorithm optimization.  The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to increase computational performance, which can be accomplished by using an asynchronous multi-modal genetic algorithm (Kim, p.33 “The simulation results suggest that, with few exceptions, some overlapping, usually much closer to full asynchronicity than to its polar opposite, provides optimum performance..”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Gradient Boosting in Automatic Machine Learning: Feature Selection and Hyperparameter Optimization” is considered pertinent due to the classification and model optimization methods disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL G SMITH whose telephone number is (571)272-9730. The examiner can normally be reached M-F 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.G.S./Examiner, Art Unit 2126
                                                                                                                                                                                                        /NICHOLAS KLICOS/Primary Examiner, Art Unit 2145